DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 5, the word “exhibits” is objected to and It is recommended that the applicant replace such term to read –comprising—to be more definite. 

Claim 10 is objected to because of the following informalities:
Line 2, “by providing the container, pressing the container” is awkward and confusing. It is recommended that the applicant correct the claim to read –by pressing the container--.
Line 4, “accommodation sized block” should read –accommodation sized block of substrate--.

Claim 11 is objected to because of the following informalities: 
Line 2, “in an accommodation” should read –in the accommodation--.

Claim 13 is objected to because of the following informalities: 
Line 13, “int eh” should read –in the--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, 10-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1
Line 1, the term “such as” is a broad range and a narrower range claimed within the same claim issue.  It is indefinite since it is unclear whether the broad recitation of “a container” is being claimed or the narrower claim of a pot, strip or tray is intended to be claimed.   
Line 9, it is unclear whether the recitation of “a block of substrate” is specifically referring to the previous substrate or to a different substrate.  It is recommended that this be reworded to be --a block of the substrate--.

Regarding claim 5
Line 3, the use of the term “vice versa” renders the claim indefinite and unclear as to what exactly is being claimed. For example, is the term vice versa used to define the “pushing out” of the substrate being and therefore being cut or is the container moved towards the substrate rather than the substrate moving or pressed into the container accommodation?

Regarding claim 10
Line 3, it is unclear whether the recitation of “into substrate” is specifically referring to the substrate as claimed in claim 1 or is referring to a different substrate. It is recommended that it would be replaced with –into the substrate--. 
Line 3, the use of the term “vice versa” renders the claim indefinite and unclear as to what exactly is being claimed.

Regarding claim 11
Line 4, it is unclear whether the recitation of “block of substrate” is specifically referring to the substrate as claimed in claim 1 or is referring to a different substrate. It is recommended that it would be replaced with –block of the substrate--. 

Regarding claim 13
Line 2, it is unclear whether the recitation of “blocks of substrate” is specifically referring to the substrate as claimed in claim 1 or is referring to a different substrate. It is recommended that it would be replaced with –block of the substrate--. 

Regarding claim 15
Line 2, it is unclear whether the recitation of “an accommodation” is specifically referring to the previously claimed “at least one essentially accommodation sized block” or not.

Claims 2-4, 7, 8, 12, 14 and 18-19 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 11-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wingerden [US 4050188 A published on September 27, 1977].
Regarding claim 1 Van Wingerden teaches, a container, such as a pot, strip or tray (see Van Wingerden fig.5, fig.5A and col.2, line 6-7; compartmentalized insert strips, a number of which may be carried in a tray), comprising at least one accommodation (see Van Wingerden attached annotated fig.5 and fig.5A) for at least one specimen (see Van Wingerden fig.5, fig.5A and col.1, line 61; a growing container for seedlings) from a group (see Van Wingerden col.4, line 22; pine tree seedlings 26), the container comprising:
plants; seeds; seedlings; or cuttings (see Van Wingerden col.3, line 65; leafy portion 18),
wherein the accommodation is configured to be filled with a substrate (see Van Wingerden attached annotated fig.5, fig.5A and col.3, line 65; root system 19) and the container exhibits at least a side wall (see Van Wingerden attached annotated fig.6, col.3, line 9; opposed side portions A), a bottom (see Van Wingerden attached annotated fig.6, col.3, line 9; bottom B) and a top surface (see Van Wingerden attached annotated fig.6) to accommodate the substrate and the specimen in the substrate, of which at least a portion of the top surface is open (see Van Wingerden attached annotated fig.6) to enable growth of the specimen there through in a longitudinal direction (see Van Wingerden attached annotated fig.5 and fig.5A), wherein the side wall comprises a completely open passage (see Van Wingerden attached annotated fig.5 and fig.5A) which is dimensioned for inserting a block of substrate (see Van Wingerden attached annotated fig.5 and fig.5A) with essentially a full size (see Van Wingerden attached annotated fig.5 and fig.5A) into or from the interior through the passage in a sideways direction relative to the longitudinal direction (see Van Wingerden attached annotated fig.5, fig.5A and col.3, line 18-22; each individual plant may be removed through an open side of the respective compartments without substantially disturbing the growing medium and the root system associated therewith as illustrated in FIG. 5A.), and wherein at least the side wall comprises a cutting edge alongside the passage (see Van Wingerden attached annotated fig.6. The side wall forming cutting edges capable of cutting the substrate). 

Regarding claim 3 Van Wingerden teaches, wherein the open portion of the top surface and the passage together define an extended passage which is shaped and dimensioned for inserting and/or extracting the block of substrate and the specimen extending in the longitudinal direction from the substrate into and/or from the interior through the extended passage in the sideways direction relative to the longitudinal direction (see Van Wingerden attached annotated fig.5, fig.5A and col.3, line 18-22; each individual plant may be removed through an open side of the respective compartments without substantially disturbing the growing medium and the root system associated therewith as illustrated in FIG. 5A.). 

Regarding claim 8 Van Wingerden teaches, further comprising a plurality of plant accommodations, wherein pairs of said accommodations are linked via a breakable or tearable connection (see Van Wingerden col.3, line 7-8; A plurality of interconnected compartments, see also Van Wingerden col.3, line 15-22; The wall opposite the channel is separable from the side portions and upon separation, exposes the opening in the channel. Thus, upon separation of the wall, each individual plant may be removed through an open side of the respective compartments without substantially disturbing the growing medium and the root system associated therewith as illustrated in FIG. 5A.). 

Regarding claim 11 Van Wingerden teaches, a method of growing a specimen from a group, at least comprising: plants; seeds; seedlings; and cuttings, in an accommodation of the container according to claim 1 (see claim 1 rejection), in which at least one essentially accommodation sized block of substrate is cut to essentially the size of the accommodation (see attached annotated Van Wingerden fig.5 and fig.5A), the method comprising:
providing the specimen at a specimen origin (see Van Wingerden col.1, line 66-67; Another important object of this invention is to provide a seedling growing device. Thus, it is inherently understood that the seedling is the specimen origin);
assembling the container and the essentially accommodation sized blocks of substrate at the specimen origin (see Van Wingerden col.1, line 66-68 and col.2, line 1-4; Another important object of this invention is to provide a seedling growing device especially adapted to seedling removal from an open side of the compartments with minimal damage to the root system, permitting transplanting in larger squares of growing material for propagation of a more mature plant to be placed in the permanent growing area. Thus, it is inherently interpreted that both the container and the accommodation sized block of substrate is assembled at the specimen origin);
planting the specimen in the substrate (see Van Wingerden col.3, line 64-65; the seedlings which are illustrated as having a leafy portion 18 and a root system 19); and
allowing roots of the specimen to develop (see Van Wingerden col.2, line 11-13; Still another important object of the invention is the provision of a growing tray especially for plants such as pine seedlings having deep root systems).

Regarding claim 12 Van Wingerden teaches, further comprising subsequently transporting the assembly with the planted and rooting or rooted specimen from the specimen origin to a destination (see Van Wingerden col.1, line 66-68 and col.2, line 1-4; Another important object of this invention is to provide a seedling growing device especially adapted to seedling removal from an open side of the compartments with minimal damage to the root system, permitting transplanting in larger squares of growing material for propagation of a more mature plant to be placed in the permanent growing area).

Regarding claim 13 Van Wingerden teaches a method of growing a plurality of specimens from a group, at least comprising: plants; seeds; seedlings; and cuttings, in blocks of substrate in accommodations of the container of claim 1 (see claim 1 rejection), with the container comprising a plurality of accommodations and a plurality of essentially accommodation sized blocks of substrate therein (see attached annotated Van Wingerden fig.5 and fig.5A), the method comprising:
providing the specimens (see Van Wingerden fig.5, fig.5A and col.1, line 61; a growing container for seedlings);
assembling the container and the blocks of substrate (see Van Wingerden col.1, line 66-68 and col.2, line 1-4; Another important object of this invention is to provide a seedling growing device especially adapted to seedling removal from an open side of the compartments with minimal damage to the root system, permitting transplanting in larger squares of growing material for propagation of a more mature plant to be placed in the permanent growing area);
planting the specimens in the blocks of substrate (see Van Wingerden col.3, line 64-65; the seedlings which are illustrated as having a leafy portion 18 and a root system 19);
(see Van Wingerden col.2, line 11-13; Still another important object of the invention is the provision of a growing tray especially for plants such as pine seedlings having deep root systems);
determining which of the specimens are viable;
ejecting unviable specimens from the container, and
exchanging the unviable specimens and associated blocks of substrate through the completely open, accommodation sized passage in the side wall int eh sideways direction for viable specimens and associated blocks of substrate from another container (see Van Wingerden col.4, line 37-40; It is thus seen that a substantially improved growing receptacle has been provided which will permit improved growth of seedlings and young plants with minimal shock thereto when removed for transplanting. Thus, it inherently understood that one of normal skill in the art would be able to determine and therefore remove, any unviable specimen not worth of transporting and transplanting and replace it with a viable specimen. 

Regarding claim 18 Van Wingerden teaches, further comprising arranging the container and the another container with the completely open, accommodation sized passage in the side wall of the accommodations thereof facing each other (see Van Wingerden attached annotated fig.5 and fig.5A).

Regarding claim 19 Van Wingerden teaches, wherein the viable specimens and associated blocks of substrate from the another container are moved in a linear direction to replace unviable specimens in the container (see Van Wingerden attached annotated fig.5, fig.5A and col.2, line 58-59; facilitating side removal of the seedlings). 

    PNG
    media_image1.png
    380
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    507
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wingerden [US 4050188 A published on September 27, 1977] in view of Smak [WO 0000014 A2 published on January 6, 2000].
Regarding claim 2 Van Wingerden is silent about, wherein the bottom comprises a further cutting edge.
However, Smak teaches, wherein the bottom comprises a further cutting edge (see Smak attached annotated fig.2 and p.3, line 31-33 and fig.2; The clamping plates 4 are provided with cutting edges 12 and the edges have been made relatively sharp.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Wingerden reference to combine the teaching of Smak to include, wherein the bottom comprises a further cutting edge in order to push the plant firmly in the clamping means with no damage to the bulbs if such plates are provided with a sharp cutting edges (see p.2, line 18-24 as taught by Smak).

       
    PNG
    media_image3.png
    329
    374
    media_image3.png
    Greyscale


	Regarding claim 4 Van Wingerden is silent about, wherein the cutting edge is sharpened. 
	However, Smak teaches, wherein the cutting edge is sharpened (see Smak p.3, line 31-33 and fig.2; The bottom edges of the accommodations 2 are indicated by 5. The clamping plates 4 are provided with cutting edges 12 and the edges have been made relatively sharp). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Wingerden reference to combine the teaching of Smak to include, wherein the cutting edge is sharpened so that simple clamping is achieved and possible damage is restricted to a very small region (see p.4, line 19-20 as taught by Smak).

	
Regarding claim 5 Van Wingerden as modified by Smak (reference to Smak) teaches, wherein the cutting edge is sufficiently sharpened to cut at least one accommodation sized block from the substrate when pressed into the substrate, or vice versa (see Smak p.2, line 18-22; That is to say, the bulbous plant can be pushed firmly into the clamping means. No damage to the bulbs during further growth has been observed, such as has been found in the case of systems with which the roots are skewered on pins and the like. Fixing of the bulbs is facilitated if such plates are provided with a sharp cutting edge. Thus, it is understood that Smak cutting edges when pushed firmly into are capable of cutting the substrate).

Regarding claim 10 Van Wingerden teaches, a method of processing the container of claim 1, by providing the container, pressing the container (see Van Wingerden attached annotated fig.5, fig.5A and col.2, line 6-7; compartmentalized insert strips, a number of which may be carried in a tray), into substrate or vice versa (see Van Wingerden col.3, line 65; root system 19), into at least one essentially accommodation sized block through the passage (see Van Wingerden attached annotated fig.5 and fig.5A). 
Van Wingerden is silent about, with the cutting edge, to thereby cut the substrate with the cutting edge 
However, Smak teaches, with the cutting edge (see Smak p.3, line 31-33 and fig.2; The bottom edges of the accommodations 2 are indicated by 5. The clamping plates 4 are provided with cutting edges 12 and the edges have been made relatively sharp), to thereby cut the substrate with the cutting edge (see Smak p.3, line 3-4; In this way adequate strength is combined with the ability to cut the relatively soft root material. Thus, it is understood that Smak cutting edges when pushed firmly into are capable of cutting the substrate)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Wingerden reference to combine the teaching of Smak to include, with the cutting edge and to thereby cut the substrate with the cutting edge in order to clamp the plant or more in particularly the bulb thereof between the clamping plates or clamping walls to (see p.4, line 16-19 as taught by Smak).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wingerden [US 4050188 A published on September 27, 1977] in view of Zou [CN 107409833 A published on December 1, 2017].
Regarding claim 7 Van Wingerden is silent about, wherein a material of the container is bio-degradable.
However, Zou teaches, wherein a material of the container is bio-degradable (see Zou technology field line 1-2; biodegradable plant container). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Wingerden reference to combine the teaching of Zou to include wherein a material of the container is bio-degradable in order to provide a good water and fertilizer retention, easy degradation and planting container without recycling of the greening planting (see Zou background technology line 9-10).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wingerden [US 4050188 A published on September 27, 1977] in view of Smak [WO 0000014 A2 published on January 6, 2000] and in further view of Mekler [EP 0585993 A1 published on March 9, 1994].
Regarding claim 14 Van Wingerden as modified by Smak is silent about, further comprising generating at least one of an air flow, a fluid flow and ultrasound waves.
However, Mekler teaches, further comprising generating at least one of an air flow, a fluid flow and ultrasound waves (see Mekler col.5, line 13-14; This operation can be performed by again using air pressure).
(see col.4, line 48-49 as taught by Mekler).

Regarding claim 15 Van Wingerden as modified by Smak and Mekler (references to Mekler) teaches, comprising using at least one nozzle, at least generally directed at an accommodation at a time (see Mekler fig.11, col.5, line 14-16; delivered through one or more nipples 72 fitting into the top of passage(s) 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MOHAMED ABOUKOURA/  Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643